The definition of malice aforethought given in this case, embracing that part to which specific exception was taken, is identical with that given in other cases, which have been approved by this court. Connell v. State, 46 Tex. Crim. 259,81 S.W. 746; and Cain v. State, 42 Tex.Crim. Rep.,59 S.W. 275, are cited in addition to the authorities referred to in our original opinion. Appellant cites us to no case upholding the only other contention made in his motion. We still adhere to our conclusion that the requested charge would have been on the weight of the evidence.
The motion for rehearing will be overruled.
Overruled.